Exhibit 10.17

F5 NETWORKS, INC

2011 EMPLOYEE STOCK PURCHASE PLAN

 

1. PURPOSE.

(a) The purpose of the Plan is to provide a means by which Employees of the
Company and certain designated Affiliates may be given an opportunity to
purchase Shares of the Company.

(b) The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

(c) The Company intends that the Rights to purchase Shares granted under the
Plan be considered options issued under an “employee stock purchase plan,” as
that term is defined in Section 423(b) of the Code.

 

2. DEFINITIONS.

Certain terms used in the Plan have the meanings set forth in Appendix I.

 

3. ADMINISTRATION.

(a) The Board shall administer the Plan unless and until the Board delegates
administration to a Committee, as provided in subparagraph 3(d). Whether or not
the Board has delegated administration, the Board shall have the final power to
determine all questions of policy and expediency that may arise in the
administration of the Plan.

(b) The Board (or the Committee) shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

(i) To determine when and how Rights to purchase Shares shall be granted and the
provisions of each Offering of such Rights (which need not be identical).

(ii) To designate from time to time which Affiliates of the Company shall be
eligible to participate in the Plan.

(iii) To construe and interpret the Plan and Rights granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

(iv) To amend the Plan as provided in paragraph 14.



--------------------------------------------------------------------------------

(v) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Affiliates and to carry out the intent that the Plan be treated as an Employee
Stock Purchase Plan.

(c) Without limitation on paragraph 3(b) and without amending the Plan, the
Board (or the Committee) may grant rights or establish other procedures to
provide benefits to Eligible Employees outside of the United States on such
terms and conditions different from those specified in this Plan as may, in the
judgment of the Board (or the Committee), be necessary or desirable to foster
and promote achievement of the purposes of the Plan and shall have the authority
to adopt such modifications, procedures, subplans and the like as may be
necessary or desirable (i) to comply with provisions of the laws or regulations
or conform to the requirements to operate the Plan in a qualified or tax or
accounting advantageous manner in other countries or jurisdictions in which the
Company or any other Employer may operate or have employees, (ii) to ensure the
viability of the benefits from the Plan to Eligible Employees employed in such
countries or jurisdictions and (iii) to meet the objectives of the Plan.

(d) The Board may delegate administration of the Plan to a Committee of the
Board composed of two (2) or more members, all of the members of which Committee
may be, in the discretion of the Board, Non-Employee Directors and/or Outside
Directors. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board, including the power to delegate to a subcommittee of two
(2) or more Outside Directors any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or such a subcommittee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.

 

4. SHARES SUBJECT TO THE PLAN.

(a) Subject to the provisions of paragraph 13 relating to adjustments upon
changes in securities, the Shares that may be sold pursuant to Rights granted
under the Plan shall not exceed in the aggregate six million (6,000,000)1
Shares. If any Right granted under the Plan shall for any reason terminate
without having been exercised, the Shares not purchased under such Right shall
again become available for the Plan.

(b) The Shares subject to the Plan may be unissued Shares or Shares that have
been bought on the open market at prevailing market prices or otherwise.

 

5. GRANT OF RIGHTS; OFFERING.

(a) The Board may from time to time grant or provide for the grant of Rights to
purchase Shares of the Company under the Plan to Eligible Employees in an
Offering on an Offering Date or Dates selected by the Board. Each Offering shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate, which shall comply with

 

 

1 

As adjusted to reflect two-for-one forward stock split effective August 20,
2007.

 

-2-



--------------------------------------------------------------------------------

the requirements of Section 423(b)(5) of the Code that all Employees granted
Rights to purchase Shares under the Plan shall have the same rights and
privileges. The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan. The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed twenty-seven
(27) months beginning with the Offering Date, and the substance of the
provisions contained in paragraphs 6 through 9, inclusive.

(b) If a Participant has more than one Right outstanding under the Plan, unless
he or she otherwise indicates in agreements or notices delivered hereunder:
(i) each agreement or notice delivered by that Participant will be deemed to
apply to all of his or her Rights under the Plan, and (ii) an earlier-granted
Right (or a Right with a lower exercise price, if two Rights have identical
grant dates) will be exercised to the fullest possible extent before a
later-granted Right (or a Right with a higher exercise price if two Rights have
identical grant dates) will be exercised.

 

6. ELIGIBILITY.

(a) Rights may be granted only to Employees of the Company or, as the Board may
designate as provided in subparagraph 3(b), to Employees of an Affiliate. Except
as provided in subparagraph 6(b), an Employee shall not be eligible to be
granted Rights under the Plan unless, on the Offering Date, such Employee has
been in the employ of the Company or the Affiliate, as the case may be, for such
continuous period preceding such grant as the Board may require, but in no event
shall the required period of continuous employment be equal to or greater than
two (2) years.

(b) The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Right under that
Offering, which Right shall thereafter be deemed to be a part of that Offering.
Such Right shall have the same characteristics as any Rights originally granted
under that Offering, as described herein, except that:

(i) the date on which such Right is granted shall be the “Offering Date” of such
Right for all purposes, including determination of the exercise price of such
Right;

(ii) the period of the Offering with respect to such Right shall begin on its
Offering Date and end coincident with the end of such Offering; and

(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Right under that Offering.

(c) No Employee shall be eligible for the grant of any Rights under the Plan if,
immediately after any such Rights are granted, such Employee owns stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or of any Affiliate. For purposes of this
subparagraph 6(c), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding rights and options shall be treated as stock
owned by such Employee.

 

-3-



--------------------------------------------------------------------------------

(d) An Eligible Employee may be granted Rights under the Plan only if such
Rights, together with any other Rights granted under all Employee Stock Purchase
Plans of the Company and any Affiliates, as specified by Section 423(b)(8) of
the Code, do not permit such Eligible Employee’s rights to purchase Shares of
the Company or any Affiliate to accrue at a rate which exceeds twenty five
thousand dollars ($25,000) of the fair market value of such Shares (determined
at the time such Rights are granted) for each calendar year in which such Rights
are outstanding at any time.

(e) The Board may provide in an Offering that Employees who are highly
compensated Employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.

 

7. RIGHTS; PURCHASE PRICE.

(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, shall be granted the Right to purchase up to the number of
Shares purchasable either:

(i) with a percentage designated by the Board not exceeding fifteen percent
(15%) of such Employee’s Earnings (as defined by the Board in each Offering)
during the period which begins on the Offering Date (or such later date as the
Board determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering; or

(ii) with a maximum dollar amount designated by the Board that, as the Board
determines for a particular Offering, (1) shall be withheld, in whole or in
part, from such Employee’s Earnings (as defined by the Board in each Offering)
during the period which begins on the Offering Date (or such later date as the
Board determines for a particular Offering) and ends on the date stated in the
Offering, which date shall be no later than the end of the Offering and/or
(2) shall be contributed, in whole or in part, by such Employee during such
period.

(b) The Board shall establish one or more Purchase Dates during an Offering on
which Rights granted under the Plan shall be exercised and purchases of Shares
carried out in accordance with such Offering.

(c) In connection with each Offering made under the Plan, the Board may specify
a maximum amount of Shares that may be purchased by any Participant as well as a
maximum aggregate amount of Shares that may be purchased by all Participants
pursuant to such Offering. In addition, in connection with each Offering that
contains more than one Purchase Date, the Board may specify a maximum aggregate
amount of Shares which may be purchased by all Participants on any given
Purchase Date under the Offering. If the aggregate purchase of Shares upon
exercise of Rights granted under the Offering would exceed any such maximum
aggregate amount, the Board shall make a pro rata allocation of the Shares
available in as nearly a uniform manner as shall be practicable and as it shall
deem to be equitable. Unless a different maximum amount of Shares that may be
purchased by any Participant during an Offering is determined by the Board prior
to the start of an Offering, the maximum amount of Shares that may be purchased
by any Participant during an Offering is 10,000 Shares.

 

-4-



--------------------------------------------------------------------------------

(d) The purchase price of Shares acquired pursuant to Rights granted under the
Plan shall be not less than the lesser of:

(i) an amount equal to eighty-five percent (85%) of the fair market value of the
Shares on the Offering Date; or

(ii) an amount equal to eighty-five percent (85%) of the fair market value of
the Shares on the Purchase Date.

 

8. PARTICIPATION; WITHDRAWAL; TERMINATION.

(a) An Eligible Employee may become a Participant in the Plan pursuant to an
Offering by delivering a participation agreement to the Company within the time
specified in the Offering, in such form as the Company provides. Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board of such Employee’s Earnings during the Offering (as
defined in each Offering). The payroll deductions made for each Participant
shall be credited to a bookkeeping account for such Participant under the Plan
and either may be deposited with the general funds of the Company or may be
deposited in a separate account in the name of, and for the benefit of, such
Participant with a financial institution designated by the Company. To the
extent provided in the Offering, a Participant may reduce (including to zero) or
increase such payroll deductions. To the extent provided in the Offering, a
Participant may begin such payroll deductions after the beginning of the
Offering. A Participant may make additional payments into his or her account
only if specifically provided for in the Offering and only if the Participant
has not already had the maximum permitted amount withheld during the Offering.

(b) At any time during an Offering, a Participant may terminate his or her
payroll deductions under the Plan and withdraw from the Offering by delivering
to the Company a notice of withdrawal in such form as the Company provides. Such
withdrawal may be elected at any time prior to the end of the Offering except as
provided by the Board in the Offering. Upon such withdrawal from the Offering by
a Participant, the Company shall distribute to such Participant all of his or
her accumulated payroll deductions (reduced to the extent, if any, such
deductions have been used to acquire Shares for the Participant) under the
Offering, without interest unless otherwise specified in the Offering, and such
Participant’s interest in that Offering shall be automatically terminated. A
Participant’s withdrawal from an Offering will have no effect upon such
Participant’s eligibility to participate in any other Offerings under the Plan
but such Participant will be required to deliver a new participation agreement
in order to participate in subsequent Offerings under the Plan.

(c) Rights granted pursuant to any Offering under the Plan shall terminate
immediately upon cessation of any participating Employee’s employment with the
Company or a designated Affiliate for any reason (subject to any post-employment
participation period required by law) or other lack of eligibility. The Company
shall distribute to such terminated Employee

 

-5-



--------------------------------------------------------------------------------

all of his or her accumulated payroll deductions (reduced to the extent, if any,
such deductions have been used to acquire Shares for the terminated Employee)
under the Offering, without interest unless otherwise specified in the Offering.
If the accumulated payroll deductions have been deposited with the Company’s
general funds, then the distribution shall be made from the general funds of the
Company, without interest. If the accumulated payroll deductions have been
deposited in a separate account with a financial institution as provided in
subparagraph 8(a), then the distribution shall be made from the separate
account, without interest unless otherwise specified in the Offering.

(d) Rights granted under the Plan shall not be transferable by a Participant
otherwise than by will or the laws of descent and distribution and, otherwise
during his or her lifetime, shall be exercisable only by the person to whom such
Rights are granted.

 

9. EXERCISE.

(a) On each Purchase Date specified therefor in the relevant Offering, each
Participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of Shares up to the maximum amount of Shares
permitted pursuant to the terms of the Plan and the applicable Offering, at the
purchase price specified in the Offering. No fractional Shares shall be issued
upon the exercise of Rights granted under the Plan unless specifically provided
for in the Offering.

(b) Unless otherwise specifically provided in the Offering, the amount, if any,
of accumulated payroll deductions remaining in any Participant’s account after
the purchase of Shares that is equal to the amount required to purchase one or
more whole Shares on the final Purchase Date of the Offering shall be
distributed in full to the Participant at the end of the Offering, without
interest. If the accumulated payroll deductions have been deposited with the
Company’s general funds, then the distribution shall be made from the general
funds of the Company, without interest. If the accumulated payroll deductions
have been deposited in a separate account with a financial institution as
provided in subparagraph 8(a), then the distribution shall be made from the
separate account, without interest unless otherwise specified in the Offering.

(c) No Rights granted under the Plan may be exercised to any extent unless the
Shares to be issued upon such exercise under the Plan (including Rights granted
thereunder) are covered by an effective registration statement pursuant to the
Securities Act and the Plan is in material compliance with all applicable state,
foreign and other securities and other laws applicable to the Plan. If on a
Purchase Date in any Offering hereunder the Plan is not so registered or in such
compliance, no Rights granted under the Plan or any Offering shall be exercised
on such Purchase Date, and the Purchase Date shall be delayed until the Plan is
subject to such an effective registration statement and such compliance, except
that the Purchase Date shall not be delayed more than twelve (12) months and the
Purchase Date shall in no event be more than twenty-seven (27) months from the
Offering Date. If, on the Purchase Date of any Offering hereunder, as delayed to
the maximum extent permissible, the Plan is not registered and in such
compliance, no Rights granted under the Plan or any Offering shall be exercised
and all payroll deductions accumulated during the Offering (reduced to the
extent, if any, such

 

-6-



--------------------------------------------------------------------------------

deductions have been used to acquire Shares) shall be distributed to the
Participants, without interest unless otherwise specified in the Offering. If
the accumulated payroll deductions have been deposited with the Company’s
general funds, then the distribution shall be made from the general funds of the
Company, without interest. If the accumulated payroll deductions have been
deposited in a separate account with a financial institution as provided in
subparagraph 8(a), then the distribution shall be made from the separate
account, without interest unless otherwise specified in the Offering.

 

10. ISSUANCE OF SHARES.

(a) If on a given Purchase Date, the number of Shares with respect to which
Rights are to be exercised exceeds the number of Shares then available under the
Plan, the Board shall make a pro rata allocation of the Shares remaining
available under the Plan in as nearly a uniform manner as shall be practical and
as it shall determine to be equitable.

(b) If the Company is unable to obtain from any regulatory commission or agency
the authority which counsel for the Company deems necessary for the lawful
issuance and sale of Shares under the Plan, the Company shall be relieved from
any liability for failure to issue and sell Shares upon exercise of such Rights
unless and until such authority is obtained.

 

11. USE OF PROCEEDS FROM SHARES.

Proceeds from the sale of Shares pursuant to Rights granted under the Plan shall
constitute general funds of the Company.

 

12. RIGHTS AS A SHAREHOLDER.

A Participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, Shares subject to Rights granted under the
Plan unless and until the Participant’s Shares acquired upon exercise of Rights
under the Plan are issued. No adjustment will be made for dividends or other
rights for which the record date is prior to the date of issuance.

 

13. ADJUSTMENTS UPON CHANGES IN SECURITIES.

(a) If any change is made in the Shares subject to the Plan, or subject to any
Right, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of Shares subject to the Plan pursuant to subparagraph 4(a), and the
outstanding Rights will be appropriately adjusted in the class(es), number of
Shares and purchase limits of such outstanding Rights. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction that does not involve the receipt of consideration by the
Company.)

 

-7-



--------------------------------------------------------------------------------

(b) In the event of: (i) a dissolution, liquidation, or sale of all or
substantially all of the assets of the Company; (ii) a merger or consolidation
in which the Company is not the surviving corporation; or (iii) a reverse merger
in which the Company is the surviving corporation but the Shares outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, then:
(1) any surviving or acquiring corporation shall assume Rights outstanding under
the Plan or shall substitute similar rights (including a right to acquire the
same consideration paid to Shareholders in the transaction described in this
subparagraph 13(b)) for those outstanding under the Plan, or (2) in the event
any surviving or acquiring corporation refuses to assume such Rights or to
substitute similar rights for those outstanding under the Plan, then, as
determined by the Board in its sole discretion such Rights may continue in full
force and effect or the Participants’ accumulated payroll deductions (exclusive
of any accumulated interest which cannot be applied toward the purchase of
Shares under the terms of the Offering) may be used to purchase Shares
immediately prior to the transaction described above under the ongoing Offering
and the Participants’ Rights under the ongoing Offering thereafter terminated.

 

14. AMENDMENT OF THE PLAN.

(a) The Board at any time, and from time to time, may amend the Plan. However,
except as provided in paragraph 13 relating to adjustments upon changes in
securities and except as to minor amendments to benefit the administration of
the Plan, to take account of a change in legislation or to obtain or maintain
favorable tax, exchange control or regulatory treatment for Participants or the
Company or any Affiliate, no amendment shall be effective unless approved by the
shareholders of the Company to the extent shareholder approval is necessary for
the Plan to satisfy the requirements of Section 423 of the Code and any Nasdaq
or other securities exchange listing requirements. Currently under the Code,
shareholder approval within twelve (12) months before or after the adoption of
the amendment is required where the amendment will:

(i) Increase the amount of Shares reserved for Rights under the Plan;

(ii) Modify the provisions as to eligibility for participation in the Plan to
the extent such modification requires shareholder approval in order for the Plan
to obtain employee stock purchase plan treatment under Section 423 of the Code;
or

(iii) Modify the Plan in any other way if such modification requires shareholder
approval in order for the Plan to obtain employee stock purchase plan treatment
under Section 423 of the Code.

(b) It is expressly contemplated that the Board may amend the Plan in any
respect the Board deems necessary or advisable to provide Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Employee Stock Purchase Plans
and/or to bring the Plan and/or Rights granted under it into compliance
therewith.

 

-8-



--------------------------------------------------------------------------------

(c) Rights and obligations under any Rights granted before amendment of the Plan
shall not be impaired by any amendment of the Plan, except with the consent of
the person to whom such Rights were granted, or except as necessary to comply
with any laws or governmental regulations, or except as necessary to ensure that
the Plan and/or Rights granted under the Plan comply with the requirements of
Section 423 of the Code or are exempt from or comply with the requirements of
Section 409A of the Code.

 

15. TERMINATION OR SUSPENSION OF THE PLAN.

(a) The Board in its discretion may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate at the time that all of the
Shares subject to the Plan’s reserve, as increased and/or adjusted from time to
time, have been issued under the terms of the Plan. No Rights may be granted
under the Plan while the Plan is suspended or after it is terminated.

(b) Rights and obligations under any Rights granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except as
expressly provided in the Plan or with the consent of the person to whom such
Rights were granted, or except as necessary to comply with any laws or
governmental regulation, or except as necessary to ensure that the Plan and/or
Rights granted under the Plan comply with the requirements of Section 423 of the
Code.

 

16. TREATMENT OF ELIGIBLE EMPLOYEES OUTSIDE OF THE UNITED STATES.

Eligible Employees who are paid in foreign currency, and who contribute foreign
currency to the Plan through contributions or payroll deductions will have such
amounts converted to U.S. dollars. The exchange rate and method for such
conversion will be determined as prescribed by the Board or Committee. In no
event will any procedure implemented for dealing with exchange rate fluctuations
that may occur during an Offering result in a purchase price below the purchase
price permitted under subparagraph 6(d) of the Plan. Each Eligible Employee
shall bear the risk of any currency exchange fluctuations (if applicable)
between the date on which any Eligible Employee amounts are converted to U.S.
dollars and the Purchase Date.

 

17. WITHHOLDING.

The Employer shall have the power and the right to (a) deduct, withhold or cause
the sale of Shares purchased pursuant to an Offering under the Plan to obtain,
(b) deduct or withhold from any other compensation to the Participant, or
(c) require a Participant to remit to the Employer, an amount sufficient to
satisfy Federal, state and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan.

 

18. SECTION 409A.

Rights under the Plan are intended to be exempt from the application of
Section 409A of the Code and the Plan is intended to be interpreted consistent
with such intention. Notwithstanding the foregoing, neither the Company nor the
Board shall have any liability to any Participant or any other party if the
Rights under the Plan are not exempt from or compliant with Section 409A of the
Code.

 

-9-



--------------------------------------------------------------------------------

19. NO RIGHT OF EMPLOYMENT.

Neither the grant nor the exercise of any Right under the Plan nor anything in
this Plan shall impose upon the Company or any other Employer any obligation to
employ or continue to employ any Eligible Employee. The right of the Company or
any other Employer to terminate any Employee shall not be diminished or affected
because any Rights have been granted to such Employee.

 

20. OBLIGATION TO MAINTAIN SHARES WITH BROKER.

Without limitation on the Participant’s or former Participant’s ability to sell,
transfer, or otherwise makes a disposition of Shares purchased pursuant to an
Offering under the Plan and without limitation on paragraph 3, Participants and
former Participants must maintain any Shares purchased pursuant to an Offering
under the Plan at the broker designated by the Committee unless the Committee
determines otherwise.

 

21. EFFECTIVE DATE AND HISTORY OF PLAN.

The 1999 Employee Stock Purchase Plan was originally adopted by the Board and
approved by shareholders in 1999 and subsequently amended as set forth on
Appendix II. The 2011 Employee Stock Purchase Plan is an amendment and
restatement of the 1999 Employee Stock Purchase Plan, as amended.

 

-10-



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

(a) “Affiliate” means any parent corporation or subsidiary corporation, whether
now or hereafter existing, as those terms are defined in Sections 424(e) and
(f), respectively, of the Code.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the United States Internal Revenue Code of 1986, as amended.

(d) “Committee” means a Committee appointed by the Board in accordance with
subparagraph 3(d) of the Plan.

(e) “Company” means F5 Networks, Inc., a Washington corporation.

(f) “Director” means a member of the Board.

(g) “Earnings” means, unless otherwise determined by the Board, cash
compensation actually paid to an Eligible Employee during the specified period.

(h) “Eligible Employee” means an Employee who meets the requirements set forth
in the Offering for eligibility to participate in the Offering.

(i) “Employee” means any person, including Officers and Directors, employed by
the Company or an Affiliate of the Company. Neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute “employment” by
the Company or the Affiliate.

(j) “Employee Stock Purchase Plan” means a plan that grants rights intended to
be options issued under an “employee stock purchase plan,” as that term is
defined in Section 423(b) of the Code.

(k) “Employer” means the Company and the Affiliates designated from time to time
pursuant to subparagraph 3(b) of the plan to participate in the Plan.

(l) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

(m) “Fair Market Value” means the value of a security, as determined in good
faith by the Board. If the security is listed on any established stock exchange,
then, except as otherwise provided in the Offering, the Fair Market Value of the
security shall be the closing sales price (rounded up where necessary to the
nearest whole cent) for such security (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the relevant security of the Company) on the
trading day prior to the relevant determination date, as reported in The Wall
Street Journal or such other source as the Board deems reliable.

 

-11-



--------------------------------------------------------------------------------

(n) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or subsidiary, does not receive
compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S K promulgated pursuant to the Securities Act
(“Regulation S-K”)) and does not possess an interest in any other transaction as
to which disclosure would be required under Item 404(a) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of Rule
16b-3.

(o) “Offering” means the grant of Rights to purchase Shares under the Plan to
Eligible Employees.

(p) “Offering Date” means a date selected by the Board for an Offering to
commence.

(q) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of the
Treasury regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time, and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director, or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

(r) “Participant” means an Eligible Employee who holds an outstanding Right
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Right granted under the Plan.

(s) “Plan” means this F5 Networks, Inc. 2011 Employee Stock Purchase Plan.

(t) “Purchase Date” means one or more dates established by the Board during an
Offering on which Rights granted under the Plan shall be exercised and purchases
of Shares carried out in accordance with such Offering.

(u) “Right” means an option to purchase Shares granted pursuant to the Plan.

(v) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3 as in effect with respect to the Company at the time discretion is being
exercised regarding the Plan.

(w) “Securities Act” means the United States Securities Act of 1933, as amended.

(x) “Share” means a share of the common stock of the Company.

 

-12-



--------------------------------------------------------------------------------

APPENDIX II

 

HISTORY:   

ORIGINALLY ADOPTED BY BOARD OF DIRECTORS APRIL 5, 1999

ORIGINALLY APPROVED BY SHAREHOLDERS MAY, 1999

AMENDMENT ADOPTED BY BOARD OF DIRECTORS JANUARY 26, 2004

AMENDMENT ADOPTED BY SHAREHOLDERS APRIL 29, 2004

SECOND AMENDMENT ADOPTED BY BOARD OF DIRECTORS JANUARY 7, 2009

SECOND AMENDMENT ADOPTED BY SHAREHOLDERS MARCH 12, 2009

AMENDMENT ADOPTED BY BOARD OF DIRECTORS SEPTEMBER 9, 2010

AMENDMENT AND RESTATEMENT ADOPTED BY BOARD OF DIRECTORS JULY 14, 2011

TERMINATION DATE: NONE

 

-13-